         Case 3:19-cr-00127-WHA Document 14 Filed 10/29/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES


 Date: October 29, 2019           Time in Court: 1 hour 12 minutes      Judge: WILLIAM ALSUP
 Case No.: 18‐cr‐00009‐WHA‐1      Case Name: USA v. Amir Bakhtiari
            19‐cr‐00127‐WHA


Attorney for United States of America: Benjamin Kingsley
Attorney for Defendant: Martha Boersch

Defendant: [x] PRESENT [ ] NOT PRESENT
Defendant's Custodial Status: [ ] In Custody [x] Not In Custody

 Deputy Clerk: Theresa Hoang                        Court Reporter: Katherine Sullivan
 Interpreter: n/a                                   Probation Officer: Jill Spitalieri



                                      PROCEEDINGS

       Sentencing – HELD


                                  RESULT OF HEARING

Defendant is committed to the custody of Bureau of Prisons for a term of 54 months. This term
consists of 36 months on Count 1 of Information in CR19-127 and 54 months on Count 2 of
Indictment in CR18-009, all counts to be served concurrently. Defendant shall be placed on
supervised release for a term 3 years. This term consists of 1 year on Count 1 of Information in
CR19-127 and 3 years on Count 2 of Indictment in CR18-009, all such terms to run concurrently.
A special assessment fee of $200 is imposed. Fine waived. Restitution ordered in the amount of
$8,062,550.00. See Judgment for special conditions. Self-surrender to designated facility or
USMS by 1/6/2020 at Noon

Government moves to dismiss all remaining counts - GRANTED
